Citation Nr: 9929287	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  98-04 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 4, 1977, to May 
19, 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, denying the veteran's claim of service 
connection for a back disability.


FINDING OF FACT

The veteran's claim of service connection for a low back 
disability is plausible.  


CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for a low back disability.  38 U.S.C.A. 
§§ 1131, 5107(a), 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question in any claim is whether the veteran 
has met his burden of submitting evidence sufficient to 
justify a belief that his claim of service connection is well 
grounded.  In order for him to meet this burden, he must 
submit evidence sufficient to justify a belief that his claim 
is plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

A well grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995); Maxson v. West, 12 
Vet. App. 453 (1999).  Where the determinative issue involves 
medical causation or medical diagnosis, medical evidence to 
the effect that the claim is plausible or possible is 
required in order for a claim to be considered well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran contends that he has had continuous back problems 
since service.  His available service medical records show 
that he was medically discharged from service with a 
diagnosis of spina bifida occulta, S-1, with recurrent low 
back pain.  Postservice medical records show treatment for 
the veteran's continuing complaints of low back pain and 
include a diagnosis by a VA examiner in March 1997 of the 
veteran having sustained a very remote injury to the lumbar 
area.  In view of the evidence showing inservice and 
postserivce treatment for low back pain, a postservice 
diagnosis of a very remote injury to the veteran's lumbar 
area, and the veteran's complaints of experiencing back pain 
since service, his claim in this regard is plausible and is 
thus well grounded.  38 U.S.C.A. § 5107(a); Caluza, supra.


ORDER

As the veteran's claim of service connection for a low back 
disability is well grounded, the appeal is allowed subject to 
further action as discussed below.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical sequence, no instruction in this remand may be given 
a lower order of priority in terms of the necessity of 
carrying out the instruction completely. 

The veteran's service medical records include a finding by 
the Medical Board that his diagnosed spina bifida occulta, S-
1, pre-existed his period of service.  This diagnosis was 
based on X-ray findings.  However, the service X-ray report 
is not on file.  Moreover, a recent VA examination report in 
August 1997 shows X-ray evidence of an old fracture endplate 
of L4, but the actual X-ray report is likewise not on file.  
Interestingly, this examination report is devoid of any 
indication of the inservice finding of spina bifida occulta, 
S-1.  Due to the confusing nature of the veteran's back 
disability, additional medical development is necessary by 
way of a thorough and contemporaneous VA examination in order 
to clarify the nature and etiology of the veteran's current 
back problems.  Such an examination is required so that the 
Board can make a fully informed decision in this matter and 
fulfill its duty to assist the veteran.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should obtain the actual X-ray 
report from the August 1997 VA 
examination and incorporate it into the 
claims file.

2.  The veteran should then be afforded a 
VA orthopedic examination in order to 
determine the diagnosis and etiology of 
his current back problems.  The examiner 
should be asked to review the evidence 
contained in the claims file, including 
the service medical records and a copy of 
this REMAND, examine the veteran and 
conduct any tests deemed appropriate, and 
respond to each of the following items:

a.  State as precisely as possible 
all diagnoses that the veteran 
currently has in regard to his back 
and whether such diagnoses 
constitute a congenital or 
developmental abnormality.

b.  For each diagnosis listed in 
"a," above, state as precisely as 
possible the time of onset of each 
diagnosis.  

c.  If any such diagnosis existed 
prior to service, then state whether 
such diagnosis worsened in service.  

d.  If such diagnoses did worsen, 
state whether it is at least as 
likely as not that the preexisting 
pathology underwent a permanent 
increase in severity during service 
beyond the natural progress of the 
disability.  In regard to any 
congenital defects found, please 
state whether such a defect resulted 
in a superimposed disease or injury 
as a result of service.

e.  The examiner should set forth in 
detail all findings that provide a 
basis for the opinion.  

3.  The RO should then adjudicate the 
claim of service connection for a low 
back disability.  If the benefit sought 
is denied, a supplemental statement of 
the case should be issued.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed.  The purpose of this 
remand is to develop the record.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. JIVENS-MCRAE
	Acting Member, Board of Veterans' Appeals







